Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17,172,420 filed on 2/10/21 has a total of 30 claims pending for examination; there are 3 independent claims and 20 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2020-0075938 filed on 6/22/20.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Claim Objections
Claim 8 is  objected to because of the following informalities:  
With regards to claim 8, lines 1-2 recite “circuitry configured” which appears to be missing the word “is” and should read ---circuitry is configured---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, lines 6-7 recite “provide a plurality of memory channels for communicating with the plurality of memory devices” which renders the claim indefinite since it’s not clear if the plurality of memory channels are communicating with each of the memory devices in a 1:1 correspondence, of if the plurality of memory channels communicate in a many to 1 correspondence with each of the memory devices.

Due to the vagueness and a lack of clear definiteness in the claims, the claims have been treated on their merits as best understood by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-12, 15, 20-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20200183622 to Hubbard (hereinafter Hubbard).
With regards to claims 1, 11 and 20, Hubbard teaches an interface device between a plurality of memory devices and a memory controller [figs 3, 4 – paragraphs 36, 41], the interface device comprising:

provide a plurality of memory channels for communicating with the plurality of memory devices [figs 3, 4 – channel elements that are input/output to elements 330A, 330B, 330C, 330D and channel elements that are input/output to elements 430A, 430B, 430C, 430D – paragraphs 30-31, 35-43]; 
connect each of the plurality of controller channels to at least one of the plurality of memory channels in a first mode [paragraphs 30-31, 35-43]; and
disconnect at least one of the plurality of controller channels from the plurality of memory channels in a second mode [paragraphs 30-31, 35-43].

With further regards to claim 20, Hubbard teaches a memory system [figs 1, 3, 4] comprising: a memory controller configured to provide a host channel for communicating with a host [fig 1 element 120 coupled to element 115 – paragraph 21]; and 

With regards to claims 2 and 12, Hubbard teaches the interface device of claim 1, wherein the processing circuitry configured to be set to the first mode or [note use of alternate language] the second mode based on a first signal received from outside of the interface device [paragraphs 30-31, 35-43].

With regards to claim 3, Hubbard teaches the interface device of claim 2, further comprising at least one dedicated pin exposed to the outside of the interface device and configured to receive the first signal [figs 3, 4, element 340, 440 - paragraphs 30-31, 35-43].


With regards to claims 5 and 15, Hubbard teaches the interface device of claim 1, wherein
the plurality of controller channels includes a first controller channel and a second controller channel [fig 4 channel elements 410 including channel 0 and channel 1 – paragraphs 40-43], 
the plurality of memory channels include a first memory channel, a second memory channel, a third memory, and a fourth memory channel [fig 4 channel elements that are input/output to elements 430A, 430B, 430C, 430D – paragraphs 40-43], and 
the processing circuitry is configured to connect the first controller channel to the first and second memory channels and to connect the second controller channel to the third and fourth memory channels, in the first mode, and to connect the first controller channel to the first, second, third, and fourth memory channels and disconnect the second controller channel from the first, second, third, and fourth memory channels, in the second mode [paragraphs 40-43].

With regards to claim 7, Hubbard teaches the interface device of claim 1, wherein 

the plurality of memory channels include a first memory channel and a second memory channel [fig 3 – channel elements that are input/output to elements 330A, 330B, 330C, 330D], and 
the processing circuity is configured to respectively connect the first and second controller channels to the first and second memory channels, in the first mode, and to connect the first controller channel to the first and second memory channels and disconnect the second controller channel from the first and second memory channels, in the second mode [paragraphs 30-31, 35-43].

With regards to claim 10, , Hubbard teaches the interface device of claim 1, wherein the plurality of controller channels and the plurality of memory channels are based on the same protocol [paragraphs 30-31, 35-43].

With regards to claim 21, Hubbard teaches the memory system of claim 20, further comprising: 
a printed circuit board on which the memory controller and the first memory package are mounted [paragraphs 13, 16], 
wherein the first memory package further comprises at least one dedicated pin contacting a pad of the printed circuit board, the at least one dedicated pin configured to receive the first signal [paragraphs 30-31, 35-43].



With regards to claim 23, Hubbard teaches the memory system of claim 21, wherein the printed circuit board comprises at least one pattern for connecting the memory controller to the at least one dedicated pin, and the memory controller is configured to provide the first signal through the at least one pattern [paragraphs 30-31, 35-43].

With regards to claim 25, Hubbard teaches the memory system of claim 20, wherein the first memory package comprises at least one pin corresponding to a disabled controller channel and disconnected from the memory controller [paragraphs 30-31, 35-43].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20200183622 to Hubbard (hereinafter Hubbard).

However, it is well known in the art for processing  circuitry including communication channels to include buffers for many beneficial reasons such as for caching data, storing mapping tables and/or for buffering/synchronizing data during communication.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hubbard with those that were well known in the art to have processing circuitry includes a first plurality of buffers respectively corresponding to the plurality of controller channels, and a second plurality of buffers respectively corresponding to the plurality of memory channels for the benefit of caching data, storing mapping tables and/or for buffering/synchronizing data during communication.
Allowable Subject Matter
Claim 18-19 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest wherein the processing circuitry comprises a register configured to be set based on the first signal, wherein the first signal is received through at least one of the plurality of controller channels, in combination with the other limitations found in the claim.

With regards to claim 8 and 18, the prior art of record alone or in combination fails to teach or fairly suggest the interface device of claim 1, wherein the processing circuitry configured to mirror data lines included in each of the plurality of controller channels based on a second signal received from outside of the interface device, in combination with the other limitations found in the respective claims.

With regards to claim 19, the prior art of record alone or in combination fails to teach or fairly suggest spacers mounted on an upper surface of the printed circuit board, wherein the at least one interface device is mounted on the upper surface of the printed circuit board between the spacers, and the plurality of memory devices are stacked on the spacers and the at least one interface, in combination with the other limitations found in the claim


.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20140237152 to Amirkhany et al. teaches enabling or disabling switches used to access data lines that are coupled to memory devices.
US Patent Application Publication No. 20100125681 to Patel teaches disabling DQS signal pins during a second mode of operation..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181